Citation Nr: 0934897	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-24 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1971 to November 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Veteran requested and was afforded a video-conference 
hearing before the undersigned Veterans Law Judge in May 
2009.  A written transcript of this hearing has been prepared 
and incorporated into the evidence of record.  


FINDINGS OF FACT

The preponderance of the evidence of record demonstrates that 
the Veteran's left eye disorder did not manifest during, or 
as a result of, his military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
eye disorder have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

In this case, the duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2005 that fully addressed 
all notice elements listed at 38 C.F.R. § 3.159(b)(1), and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Even though the Veteran was not 
provided with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned), because 
the claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of service connection for a left eye 
disorder because there is no evidence to satisfy the second 
McLendon criteria discussed above.  Specifically, there is no 
evidence of a left eye injury or disease during service.  
Therefore, a medical examination would serve no useful 
purpose in this case, since the requirement of an in-service 
disease or injury to establish a service connection claim 
cannot be met upon additional examination.  The Veteran was 
not prejudiced by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, VA has obtained the records of the 
Veteran's outpatient treatment with VA.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for a left eye disorder.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran did not suffer from a disease or injury of the left 
eye during his military service.  As such, service connection 
is not warranted.  

The Veteran's service treatment records demonstrate that the 
Veteran did not suffer from a left eye disorder during his 
active military service.  The records are completely silent 
regarding any medical treatment for a left eye condition.  
According to an October 1971 in-service physical examination, 
the Veteran's eyes were externally normal in appearance and 
the conjunctivae and sclerae were within normal limits.  The 
pupils were also noted to be regular.  His eyes were again 
found to be normal during a May 1972 in-service physical 
examination.  Finally, according to a July 1972 Medical Board 
examination, the Veteran's eyes were normal.  Therefore, the 
records demonstrate that the Veteran did not suffer from a 
chronic left eye disorder during his military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service treatment records do not indicate that the 
Veteran has suffered from chronic symptoms regarding his left 
eye since his separation from active duty.  According to a 
July 1990 VA outpatient treatment record, the Veteran's 
pupils were equal, round and reactive to light.  There was no 
finding of a disorder of the left eye at this time.  The 
first evidence of record of a condition of the left eye is an 
August 1990 VA treatment note.  According to this note, the 
Veteran had an infected conjunctiva of the left eye.  A 
September 1990 treatment record notes that the Veteran was 
seen in August 1990 for blurred vision.  The record indicates 
that the Veteran received treatment for this condition and 
his symptoms were improving.  

In February 1991, the Veteran was hospitalized for a herpetic 
infection of the left eye.  The Veteran was treated with eye 
drops and marked improvement was noted over the next one to 
two weeks.  Upon discharge, the Veteran was diagnosed with a 
herpetic corneal infection of the left eye.  A February 2006 
VA outpatient treatment record notes that the Veteran had a 
penetrating keratoplasty (corneal transplant) of the left eye 
some 13 to 14 years earlier.  The graft was noted to be doing 
well and being healthy, and the ophthalmologist concluded 
that the Veteran's left eye was asymptomatic at this time 
with no pain or change in vision.  

The Veteran also received treatment for his left eye in April 
2005.  It was noted that the Veteran had redness and crusting 
of the left eye that started two to three weeks earlier.  
Again, however, a February 2006 VA outpatient treatment 
record indicates that the Veteran's left eye was now 
asymptomatic with no pain or change in vision.  The 
conjunctiva of the left eye was found to be clear.  This 
evidence suggests that the Veteran's most recent left eye 
complaints resolved upon receipt of treatment.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a left eye 
disorder.  The evidence demonstrates that the Veteran was not 
treated for a left eye condition during his military service.  
In fact, the first evidence of left eye treatment is in 
August 1990 - approximately 18 years after separation from 
service.  When considering whether or not to grant a claim 
for service connection, the Board may take into consideration 
the passage of a lengthy period of time in which the Veteran 
did not complain of the disorder at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for a 
left eye disorder for approximately 18 years after separation 
from service tends to establish that the Veteran's current 
left eye complaints have not existed since military service.

The Board has considered the testimony provided by the 
Veteran in support of his claim as well.  According to the 
Veteran's May 2009 hearing testimony, the Veteran reported 
that he was treated for a left eye condition during service 
and that he has suffered from problems ever since.  However, 
this contention is not supported by the evidence of record.  
The Veteran's service treatment records are silent as to 
treatment for a left eye condition.  In fact, the Veteran's 
eyes were actually found to be normal on numerous occasions 
during his active military service.  Furthermore, the 
Veteran's eyes were found to be normal in July 1990 - just 
one month prior to the Veteran being diagnosed with an 
infected conjunctiva of the left eye.  This evidence suggests 
that the Veteran did not suffer from a chronic left eye 
disorder during military service or since separation from 
service.  

Furthermore, while the Veteran believes he has a left eye 
condition that is related to military service, as a 
layperson, he is not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Therefore, the Veteran's testimony of a chronic 
eye disorder is not competent medical evidence as to 
etiology.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a left eye disorder must be denied.


ORDER

Entitlement to service connection for a left eye disorder is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


